DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  It is assumed "compression string" in line 8 should be "compression spring".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the " in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 10, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng US 9,385,519.
Regarding claim 1, Deng discloses a leash control device, comprising: a housing including a top cover (21) and a bottom cover (22) rigidly connected to the top cover; a cable wheel including a cylindrical outer ring (25), the cylindrical outer ring being configured for a leash cable to be wounded on an outer surface of the cylindrical outer ring (Deng, Figure 16); a button (231) having a cylindrical member configured on an upper portion of the button and a base configured on a lower portion of the button (Deng, Figure 13), the cylindrical member being configured to be extended through a central hole of the top cover (Deng, Figure 3); and a compression spring (28) configured to bias the button in an upward direction to cause the button to engage with the cable wheel; wherein: when a pressing force is applied to the cylindrical member of the button to counter an upward biasing force of the compression spring and no pulling force is applied to the leash cable, the button is configured to be pressed down and disengaged from the cable wheel, and after the button is disengaged from the cable wheel, the cable wheel is configured to rotate freely about a central axis when a pulling force is applied to the leash cable, causing the leash cable to unwind and extend out of the leash control device; and when the button is not pressed down and a pulling force is applied to the leash cable, a vertical post (221) configured on an upper surface of the bottom cover interferes with an underside 
Regarding claim 2, Deng further discloses the base of the button has a non-circular cylindrical shape (Deng, Figure 13); -17-the cable wheel further includes a second ring (nested in the cylindrical outer ring, the second ring (27) having a central hole having a non-circular shape that matches the base of the button; when the button is not pressed down, the base of the button fits into the central hole of the second ring of the cable wheel, engaging the cable wheel with the button, preventing the cable wheel to rotate freely, and preventing the leash cable to unwind when the pulling force is applied to the leash cable; and when the button is pressed down, the base of the button is not held within the central hole of the second ring of the cable wheel, allowing the cable wheel to rotate and the leash cable to unwind when the pulling force is applied to the leash cable (Deng, column 9:lines 52-67).
Regarding claim 4, Deng further discloses the button further includes a cavity (Deng, Figure 16) configured on an underside of the base; the vertical post configured on the bottom cover has a non-circular shaped cross-section (Deng, Figure 8); the leash control device further includes a flat coil spring (26) configured to bias the cable wheel with a tangential biasing force toward a first rotational direction relative to the top cover and the bottom cover when there is no pulling force applied to the leash cable; when the button and the cable wheel is engaged and there is no pulling force applied to the leash cable, the button is biased together with the cable wheel toward the first rotational direction and cause the cavity of the button to be aligned with the vertical post, allowing the -18-vertical post to enter the cavity and allowing the button to be pressed down when the pressing force is applied to the button; and when the button and the cable wheel are engaged, the pulling force is applied to the leash cable, and the pulling force is 
Regarding claim 5, Deng further discloses a first end of the flat coil spring is fixed on the vertical post; and a second end of the flat coil spring is fixed on the outer cylindrical ring of the cable wheel (Deng, Figure 10).
Regarding claim 6, Deng further discloses the button further includes two tab members (2321) configured on the upper portion of the button; and the top cover further includes two recesses configured to accommodate the two tab members of the button while limiting a rotation of the button about the central axis within an angular range relative to the top cover.
Regarding claim 10, Deng further discloses a first end of the compression spring is fixed on the vertical post; and a second end of the compression spring is fixed on the button (Deng, Figure 16).
Regarding claim 11, Deng further discloses the leash control device further includes a clip (2521) configured to fix a first end of the leash to the cable wheel; and the housing includes a slot (Deng, Figure 2) that allows a second end of the leash to extend out from the leash control device.
Regarding claim 14, Deng further discloses a retractable leash (241), comprising: the leash control device according to claim 1; and the leash cable being wound around the cable wheel with a first end of the leash cable fixed on the cable wheel (at 2521) and a second end of the leash cable extended outside the housing of the leash control device (Deng, Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng US 9,385,519.
Regarding claims 7 and 8, Deng further discloses an angular range that varies (Deng, column 8: lines 51-59). Not disclosed is the angular range being approximately 30 degrees. However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller. It would have been obvious to one of ordinary skill in the art at the time of the invention for the angular range of Deng to be approximately 30 degrees depending on the desired positioning of the cord. 

Allowable Subject Matter
Claims 3, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Deng discloses a retractable cord winder, but does not disclose the cord being able to be attached to an object or comprising a clasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642